                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CURTIS STEWART,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:19-cv-1075-JCH
                                                 )
ANNE L. PRECYTHE, et al.,                        )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of an amended complaint filed by plaintiff

Curtis Stewart, an inmate at the Eastern Reception, Diagnostic and Correctional Center. For the

reasons discussed below, the Court will transfer this action to the United States District Court for

the Western District of Missouri.

                                           Background

       Plaintiff filed the original complaint against Anne L. Precythe (the Director of the

Missouri Department of Corrections) and Stan Payne (the ERDCC Warden). He sought and was

granted leave to proceed in forma pauperis. In the complaint, he appeared to seek relief on behalf

of himself and his fellow inmates. His claims were based upon the procedure by which inmate

cell change requests were considered, and he alleged that violations occurred at unspecified

times at ERDCC, Crossroads Correctional Center, Southeast Correctional Center, Jefferson City

Correctional Center, and South Central Correctional Center. Upon initial review, the Court

determined that the complaint was defective, and gave plaintiff the opportunity to file an

amended complaint.
       Plaintiff filed the amended complaint pursuant to 42 U.S.C. § 1983, and again named

Precythe and Payne as defendants. However, he added three defendants who are employed at the

Crossroads Correctional Center: Warden Ronda Pash, and correctional officers Heather Haynes

and Jeannie Freelin. He also indicated there were “John Doe” defendants to be identified later.

As in the original complaint, plaintiff sets forth conclusory allegations concerning the procedure

by which inmate cell move requests are handled. However, he also specifically claims that his

constitutional rights were violated on December 5, 2017 while he was incarcerated at the

Crossroads Correctional Center. In support, he alleges that Haynes and Freelin did not allow him

to move to a different cell, even though he complained about his cellmate. He also alleges that

his cellmate told Haynes and Freelin that “if they didn’t move one of us it’s going to be

problems,” but they disregarded the threat. Plaintiff alleges that, as a result, his cellmate attacked

him, causing him to suffer injuries to his back, jaw and ribs. He alleges that Freelin subsequently

removed him from the cell, and placed him on a restraint bench.

                                             Discussion

       The events giving rise to plaintiff’s claims occurred at Crossroads Correctional Center in

Cameron, Missouri, which is located in De Kalb County, in the Western District of Missouri

judicial district. See 28 U.S.C. § 105(b)(3). Under 28 U.S.C. § 1391(b), an action of this type

may be brought in: “(1) a judicial district in which any defendant resides, if all defendants are

residents of the State in which the district is located; (2) a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property

that is the subject of the action is situated; or (3) if there is no district in which an action may

otherwise be brought as provided in this section, any judicial district in which any defendant is

subject to the court’s personal jurisdiction with respect to such action.”



                                                  2
       “For the convenience of parties and witnesses, in the interests of justice, a district court

may transfer any civil action to any other district or division where it might have been brought.”

28 U.S.C. § 1404(a). Here, plaintiff’s claims for relief arise from events that occurred during his

incarceration in a facility located in the Western District of Missouri. Additionally, four of the

defendants, and presumably all of the witnesses, are located there. Therefore, the Court

concludes it is in the interest of justice to transfer this case to the United States District Court for

the Western District of Missouri for all further proceedings. The Court will take no action

regarding plaintiff’s pending motion, as it most appropriately considered by the United States

District Court for the Western District of Missouri.

       Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER this case to the

United States District Court for the Western District of Missouri.

       Dated this ___24th__ day of March, 2020.



                                                    \s\ Jean C. Hamilton
                                                    JEAN C. HAMILTON
                                                    UNITED STATES DISTRICT JUDGE




                                                   3
